DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3 16 and 25 are objected to because of the following informalities:  
Claim 1 line 3 recites “a component,” which should be “the component” as “a component” was previously claimed.
Claim 1 line 3 recites “an electric motor,” which should be “the electric motor” as “an electric motor” was previously claimed.
Claim 1 line 4 recites “a number of coil windings,” while only “the coil windings” are recited afterwards. Examiner suggest removing the “a number of” to keep the limitation uniform.
Claim 1 line 8 recites “a switching unit,” which should be “the switching unit” as “a switching unit” was previously claimed.
Claim 1 lines 8-9 recites “an array of connecting conductors,” while only “the connecting conductors” are recited afterwards. Examiner suggests removing the “an array of” to keep the limitation uniform.
Claim 3 recites “connecting step,” which is lacking a definitive article “the.” 
Claim 16 line 3 recites “an electric motor,” which should be “the electric motor” as “an electric motor” was previously claimed.
Claim 16 line 9 recites “an array of connecting conductors,” while only “the connecting conductors” are recited afterwards. Examiner suggests removing the “an array of” to keep the limitation uniform.
Claim 25 line 2 recites “a number of teeth,” while only “the teeth” are recited afterwards. Examiner suggests removing “a number of” to keep the limitation uniform.
Claim 25 line 2 recites “a number of wire coils,” while only “the wire coils” are recited afterwards. Examiner suggests removing “a number of” to keep the limitation uniform.
Claim 25 lines 3-4 recites “a number of connecting conductors,” while only “the connecting conductors” are recited afterwards. Examiner suggests removing “a number of” to keep the limitation uniform.
Claim 25 line 5-6 recites “a wire end,” but “wire ends” was previously claimed. Examiner suggests amending the claim to read “so that the s extends through each one of the plurality of apertures.”
Claim 25 line 7 recites “the wire end,” which should be “the wire ends” (plural) as “wire ends” were previously claimed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9, 10, 13, 14 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 2, 5, 16 and 19, the claims recites “at least some,” which is vague as to the minimum value of “at least some.” Examiner suggests amending the claim to “at least one” to clearly define the minimum value.
Claims 3, 4, 7, 9, 10, 13 and 14 are rejected for depending upon claim 1.
Claims 17, 18 and 20-24 are rejected for depending upon claim 16.

Allowable Subject Matter
Claims 1-5, 7, 9, 10, 13, 14 and 16-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the specific limitation of “connecting at least some of the winding wire ends (120) to the connecting conductors (31)of the switching unit (3) by moving a positioning element (2), operatively connected to the winding wire ends (120), and the switching unit (3) relative to each other along a plane of movement (E) so that at least some of the winding wire ends (120) abut at least some of the connecting conductors (31)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Hettel et al. (DE 10 2012 020 329 A1) discloses rotating a bus bar holder (1) to lock onto heads (60) of stator insulator (51), but fails to teach a positioning element which moves relative to the bus bar holder.
Nakayama et al. (US 2013/0257200) discloses a bus bar holder (14), inserting wire ends (7) into insertion holes (14a), moving each of the wire ends through a guide portion (14b) connected to each of the insertion holes, and locking the wire ends in positioning portions (14c). Nakayama fails to teach a position element which is responsible for moving the wires ends to connect to bus bars.
Claims 2-5, 7, 9, 10, 13 and 14 are allowable for depending upon claim 1.

Regarding claim 16, the specific limitation of “a positioning element (2) configured to be operatively connected to the winding wire ends (120), wherein the positioning element (2) and the switching unit (3) are movable relative to each other along a plane of movement (E) to move the winding wire ends (120) so that at least some of the winding wire ends (120) abut at least some of the connecting conductors (31)” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 17-24 are allowable for depending upon claim 16.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 25, the specific limitation of “providing a positioning disk (2) defining a plurality of apertures (200) so that a wire end (120) extends through an aperture of the plurality of apertures (200); and moving the positioning disk (2) relative to the switching unit (3) so that the wire end (120) moves to engage at least one of the connecting conductors (31).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/           Examiner, Art Unit 2834   

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834